Mr. Presiding Justice Baume delivered the opinion of the court. Abstract of the Decision. 1. Statutes, § 272*—necessity of pleading foreign statutes. Laws of other States are required to be pleaded and proved in the courts of this State as facts. 2. Judgment, § 517*—when former judgment in suit for rent res adjudicata on question of eviction. A recovery of rent in a former action held res adjudicata on the question whether the tenant had been evicted from the premises by the landlord reletting the premises so that the defense of eviction could not be availed of by the tenant in a subsequent suit to recover further instalments of rent, where it appeared from the record of the proceedings in the former suit and also in the opinion of the Appellate Court on an appeal from such judgment that recovery was had for the period during which the tenant claimed the eviction took place.